DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 8/16/21 .  Claims 2-21 are pending in this Office Action.  
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,5-11 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al .( US Patent Application Publication 2011/0107374 A1, hereinafter “Roberts ”)  and further in view of McCarthy et al.(US Patent Application Publication 2012/0042091 A1, hereinafter “McCarthy”)

 	As to claim 2,  Roberts teaches a method comprising: causing presentation on a display device of a first content item from a playlist of a viewer, a portion of the first content item being positioned before a second content item on the playlist; receiving, from the viewer, a playback control input to be performed on the first content item being presented; in response to receiving the playback control input, causing an operation corresponding to the playback control input to be performed on the first content item (Roberts par [0080] teaches media content watch list may be provided for presentation to the user. Roberts Fig.12 presents a watch list with plurality of content items); and in response to the operation, automatically adjusting, by one or more hardware processors, the first content item on the playlist (Roberts par [0087] teaches when user selects the playback of media option , the watch list maintenance facility may provide one or more additional tools configured to facilitate the user selecting one or more specific updates to be performed in response to a playback of media content ), 
 	Roberts fails to expressly teach the automatically adjusting comprising changing a duration of the portion of the first content item positioned before the second content item on the playlist.
 However, McCarthy teaches the automatically adjusting comprising changing a duration of the portion of the first content item positioned before the second content item on the playlist.( McCarthy par [0052] teaches duration of media segment 1608 has been decreased so that it is shorter than other segments)
 	Roberts and McCarthy are analogous arts directed toward selecting and presenting media content and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill could have combined the teachings of Roberts and McCarthy  by known methods to achieve the claimed invention and gained expected results. One would have been motivated to make such combination to better accommodate performance and distribution needs of media content.(McCarthy par [0007]) 	 	 	As to claim 5, Roberts and McCarthy teach the method of claim 4, wherein the changing the duration of the portion of the first content item comprises automatically adjusting the first segment and the second segment by changing a duration of the first segment and a duration of the second segment.(McCarthy par [0051] teaches the duration of the media segment 1608 can be extended) 	As to claim 6, Roberts and McCarthy teach the method of claim 4, further comprising: automatically causing the first content item to stop at an end of the first segment; and automatically causing the second content item to begin playing at the start time of the second content item. (McCarthy par 0[0054] teaches the variable duration segment that occurs just before the discontinuity can be extended or decreased so that the end of that segment is aligned with the discontinuity) 	As to claim 7, Roberts and McCarthy teach the method of claim 2, wherein the operation caused by the playback control input comprises pausing, stopping, rewinding, or forwarding of the first content item.(Roberts par [0125] teaches user terminates the playback of media content) 	As to claim 8, Roberts and McCarthy teach the method of claim 2, wherein the first content item is an on-demand content item and the second content item is a live content item.(Roberts par [0111] teaches live tv programs and on-demand  media programs) 	As to claim 9, Roberts and McCarthy teach the method of claim 2, wherein the second content item has a fixed start time.(Roberts Fig.12) 	As to claim 10, Roberts and McCarthy teach the method of claim 2, wherein the operation caused by the playback control input comprises stopping playback of the first content item, the method further comprising: detecting an interruption point where the first content item stopped; storing the interruption point; and resuming playback of the first content item from the interruption point on a different display device.(Roberts par [0125] teaches user may terminate playback of the media content instance on a particular  access device and resume playback of the media content instance beginning at or near the stoppage point on another access device) 	Claims 11 and 14-19  merely recite a computing system to perform the method of claims 2 and 5-10 respectively. Accordingly, Roberts and McCarthy teach every limitation of claims 11 and 14-19 as indicates in the above rejection of claims 2 and 5-10 respectively.
 
 	Claims 20-21  merely recite a non-transitory machine readable medium stores instructions that when executed by one or more processors, cause the one or more processors to perform the method of claims 2-3 respectively. Accordingly, Roberts and McCarthy teach every limitation of claims 20-21 as indicates in the above rejection of claims 2-3 respectively.
Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts , McCarthy and further in view of Matsuda et al.(US patent Application Publication 2012/0210230 A1, hereinafter “Matsuda”)

 	As to claim 3, Roberts and McCarthy   teach the method of claim 2 but fail to teach wherein: the portion of the first content item comprises all of the first content item; and the changing the duration of the portion of the first content item comprises splitting the first content item into at least a first segment and a second segment, the first segment positioned before the second content item and the second segment positioned after the second content item on the playlist.
 	However, Matsuda teaches the portion of the first content item comprises all of the first content item; and the changing the duration of the portion of the first content item comprises splitting the first content item into at least a first segment and a second segment, the first segment positioned before the second content item and the second segment positioned after the second content item on the playlist.(Matsuda par [0201] teaches shifting the media clips away from a particular point along timeline between two media clips as a media clip is being inserted to the point)
 	Roberts, McCarthy and Matsuda are analogous arts directed toward selecting and presenting media content and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill could have combined the teachings of Roberts, McCarthy and Matsuda by known methods to achieve the claimed invention and gained expected results. One would have been motivated to make such combination to allow user to customize the playlist.

 	As to claim 4, Roberts and McCarthy teach the method of claim 2 but fail to teach  wherein the portion of the first content item comprises a first segment of the first content item, the first content item being split between the first segment and a second segment that is positioned after the second content item, the first segment having an end time at a start time of the second content item on the playlist.
 	However, Matsuda teaches wherein the portion of the first content item comprises a first segment of the first content item, the first content item being split between the first segment and a second segment that is positioned after the second content item, the first segment having an end time at a start time of the second content item on the playlist. (Matsuda par [0201] teaches shifting the media clips away from a particular point along timeline between two media clips as a media clip is being inserted to the point)

 	Roberts, McCarthy and Matsuda are analogous arts directed toward selecting and presenting media content and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill could have combined the teachings of Roberts, McCarthy and Matsuda by known methods to achieve the claimed invention and gained expected results. One would have been motivated to make such combination to allow user to customize the playlist.

 	As to claims 12-13, see the above rejection of claims 3-4

Conclusion

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN L DUONG/Primary Examiner, Art Unit 2175